[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-2201

                      RICHARD BINGAMAN,

                    Plaintiff, Appellant,

                              v.

             MAINE DEPARTMENT OF HUMAN SERVICES,

                     Defendant, Appellee.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. Morton A. Brody, U.S. District Judge]

                            Before

                   Boudin, Circuit Judge,
              Campbell, Senior Circuit Judge,
                 and Stahl, Circuit Judge.

   Richard Bingaman on brief pro se.
   Andrew Ketterer, Attorney General, Andrew S. Hagler, Assistant
Attorney General, and Paul Stern, Deputy Attorney General, on brief
for appellee.

September 10, 1999

          Per Curiam. Plaintiff-appellant Richard Bingaman
appeals pro se from an order denying preliminary injunctive
relief.  While this appeal was pending, the underlying case was
dismissed.  Bingaman has not appealed from the dismissal. 
Under the circumstances, the instant appeal is moot, and we
dismiss the appeal for lack of jurisdiction.  See Caribbean
Tubular Corp. v. Fernandez Torrecillas (In re Caribbean Tubular
Corp.), 813 F.2d 533, 534 (1st Cir. 1987) (per curiam).
          Dismissed.